Exhibit 10.44

 

SECOND AMENDMENT TO

SEVENTH AMENDMENT AND RESTATED CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO SEVENTH AMENDMENT AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made and entered into as of the 30th day of June, 2002, among
LANCER PARTNERSHIP, LTD., a Texas limited partnership (“Operating Subsidiary”),
and LANCER DE MEXICO, S.A. de C.V., formerly known as NUEVA DISTRIBUIDORA
LANCERMEX, S.A. de C.V., a sociedad anónima de capital variable organized under
the laws of the United Mexican States (“Mexico Subsidiary”) (Operating
Subsidiary and Mexico Subsidiary are hereinafter referred to individually as a
“Borrower” and collectively as “Borrowers”); LANCER CORPORATION, a Texas
corporation (“Parent Company”); LANCER CAPITAL CORPORATION, a Delaware
corporation (“Lancer Capital”) and LANCER INTERNATIONAL SALES, INC., a Texas
corporation, (“Lancer International”) SERVICIOS LANCERMEX, S.A. de C.V, a
sociedad anónima de capital variable organized under the laws of the United
Mexican States (“Servicios Lancermex”), INDUSTRIAS LANCERMEX, S.A. de C.V., a
sociedad anónima de capital variable organized under the laws of the United
Mexican States (“Industrias Lancermex”) (Lancer Capital, Lancer International,
Servicios Lancermex, Industrias Lancermex and Operating Subsidiary,
individually, a “Guarantor” and collectively, the “Guarantors”); and THE FROST
NATIONAL BANK (“Frost”), a national banking association, individually and as
agent for the Banks, HARRIS TRUST AND SAVINGS BANK, an Illinois banking
corporation (“Harris”), individually, and WHITNEY NATIONAL BANK, a national
banking association (“Whitney”), individually (individually, a “Bank” and
collectively, the “Banks”).

 

RECITALS

 

A.               Borrowers, Parent Company, Guarantors and Banks entered into
that certain Seventh Amendment and Restated Credit Agreement dated effective
June 30, 2000, as amended pursuant to that certain First Amendment to Seventh
Amendment and Restated Credit Agreement dated as of June 30, 2001 (as amended,
modified, restated and supplemented from time to time, the “Credit Agreement”).

 

B.                Borrower has requested that the Banks renew and extend the
Loans and Commitments and to modify certain of the covenants contained in the
Credit Agreement.

 

C.                The Banks are willing to agree to such requested change on the
terms and conditions set forth in this Amendment.

 

--------------------------------------------------------------------------------


 

AGREEMENTS

 

In consideration of the foregoing premises, the mutual agreements contained
herein and other good and valuable consideration and reasonably equivalent
value, the receipt and sufficiency of which are hereby acknowledged, the parties
hereto agree as follows:

 

1.                Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the respective meanings set forth in the
Credit Agreement.

 

2.                The reference to “$12,923,750.00” in the third grammatical
sentence of Section 2.1(a)(1) of the Credit Agreement is deleted and replaced
with “$10,186,750.00”

 

3.                The reference to “$1,900,000.00” in the second grammatical
sentence of Section 2.1(a)(2) of the Credit Agreement is deleted and replaced
with “$1,300,000.00.”

 

4.                The reference to “July 15, 2003” in the last paragraph of
Section 2.7 of the Credit Agreement is changed to “July 15, 2005.”

 

5.                Each of the references to “July 15, 2003” in Sections 2.9(a)
and (b) of the Credit Agreement are each changed to “July 15, 2005.”

 

6.                The text of Section 2.9(c) of the Credit Agreement is herby
deleted in its entirety and replaced with “Intentionally omitted.”

 

7.                Section 6.1(b)(i) of the Credit Agreement is hereby amended to
add the parenthetical phrase “(excluding gains or losses as a result of
discontinued operations in Brazil)” immediately after the phrase “EBIT of the
Companies determined on a consolidated basis.”

 

8.                Section 6.1(g)(ii) of the Credit Agreement is hereby amended
to add the parenthetical phrase “(excluding gains or losses as a result of
discontinued operations in Brazil)” immediately after the phrase “Consolidated
EBITDA for the four-quarter period ending as of the end of such Fiscal Quarter.”

 

9.                Section 6.1(h) of the Credit Agreement is hereby amended to
add the following at the end of said section:

 

1/1/96 through 12/31/03

 

$

32,000,000

 

1/1/96 through 12/31/04

 

$

36,000,000

 

1/1/96 through 12/31/05

 

$

40,000,000

.

 

 

10.              Section 6.1(i) of the Credit Agreement is hereby amended in its
entirety to read as follows:

 

2

--------------------------------------------------------------------------------


 

(i)            the ratio of (i) Cost of Goods Sold for the four-quarter period
ending as of the end of each Fiscal Quarter to (ii) Total Inventory as of the
end of any Fiscal Quarter, to be less than for the four-quarter period ending as
of the end of such Fiscal Quarter set out below opposite the period in which
such Fiscal Quarter ends:

 

as of the end of each Fiscal Quarter

 

2.00 to 1.00

 

as of the end of each Fiscal Year

 

2.50 to 1.00

.

 

11.              Section 6.1(j)(a) of the Credit Agreement is hereby amended to
add the parenthetical phrase “(excluding gains or losses as a result of
discontinued operations in Brazil)” immediately after the phrase “consolidated
EBITDA.”

 

12.              Annex A of the Credit Agreement is hereby deleted in its
entirety and replaced with Annex A attached hereto and incorporated herein.

 

13.              Exhibit M — Compliance Certificate is hereby amended to
incorporate the changes shown above to subsections 6.1 (b), (g), (h), (i) and
(j) of the Credit Agreement.

 

14.              By execution hereof, Parent Company also reaffirms and renews
that certain Stock Pledge Agreement executed by Parent Company dated as of June
30, 2000.

 

15.              In order to induce the Agent and the Banks to enter into this
Amendment, each Borrower hereby represents and warrants to the Agent and the
Banks that, as of the date of this Amendment, (a) the representations and
warranties set forth in the Credit Agreement and each other Loan Document are
true and correct as if made on and as of the date hereof (other than those
representations and warranties expressly limited by their terms to a specific
date), (b) no Default or Event of Default has occurred and is continuing, except
as already acknowledged in writing by Banks, and (c) no event has occurred since
the date of the most recent financial statements delivered pursuant to Section
5.1 of the Credit Agreement that has caused a Material Adverse Effect, except as
acknowledged in writing by Banks.

 

16.              Each Borrower hereby acknowledges and agrees that, to the best
of their knowledge and belief, no facts events status or conditions presently
exist which, either now or with the passage of time or the giving of notice or
both, presently constitute or will constitute a basis for any claim or cause of
action against any of the Banks, or any defense to the payment of any of the
indebtedness evidenced or to be evidenced by any of the Loan Documents.

 

17.              In the event that any one or more of the provisions contained
in this Amendment shall be determined invalid, illegal or unenforceable in any
respect for

 

3

--------------------------------------------------------------------------------


 

any reason, the validity, legality and enforceability of any such provision or
provisions in every other respect and the remaining provisions of this Amendment
shall not be impaired in any way.

 

18.              When required or implied by the context used, defined terms
used herein shall include the plural as well as the singular, and vice versa.

 

19.              This Amendment shall be governed by and construed in accordance
with the internal laws of the State of Texas and applicable federal laws of the
United States of America.  This Amendment has been entered into in Bexar County,
Texas and shall be performable for all purposes in Bexar County, Texas.  The
courts within the State of Texas shall have jurisdiction over any and all
disputes arising under or pertaining to this Amendment; and any such dispute
shall be heard in the county or judicial district of the principal place of
business of The Frost National Bank.

 

20.              This Amendment shall be binding upon and inure to the benefit
of all parties hereto and their respective successors and assigns; provided,
however, that neither of the Borrowers nor any of their respective successors or
assigns may, without the prior written consent of all of the Banks, assign any
rights, powers, duties or obligations hereunder.

 

21.              This Amendment may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute but one and the same instrument.

 

22.              This Amendment constitutes a Loan Document.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories to be effective as of the
day and year first above written.

 

 

OPERATING SUBSIDIARY:

 

 

 

LANCER PARTNERSHIP, LTD. limited
partnership

 

 

 

By:

Lancer Capital Corporation, a
Delaware corporation, general partner

 

 

 

By:

/s/SCOTT ADAMS

 

 

Name:

Scott Adams

 

 

Title:

Secretary

 

 

4

--------------------------------------------------------------------------------


 

 

MEXICO SUBSIDIARY:

 

 

 

LANCER DE MEXICO, S.A. de C.V., a
sociedad anónima de capital variable
organized under the laws of the United
Mexican States

 

 

 

By:

/s/SCOTT ADAMS

 

 

Name:

Scott Adams

 

 

Title:

Secretario

 

 

 

 

 

 

GUARANTORS:

 

 


 


LANCER CORPORATION, A TEXAS
CORPORATION


 


 

 

By:

/s/SCOTT ADAMS

 

 

Name:

Scott Adams

 

 

Title:

Secretary

 

 

 

 

 

 

SERVICIOS LANCERMEX, S.A. de C.V.,
a sociedad anónima de capital variable
organized under the laws of the United
Mexican States, solely as guarantor of the
indebtedness of Lancer de Mexico, S.A. de
C.V.

 

 

 

 

 

By:

/s/SCOTT ADAMS

 

 

Name:

Scott Adams

 

 

Title:

Secretario

 

 

 

 

 

 

INDUSTRIAS LANCERMEX, S.A. de
C.V., a sociedad anónima de capital variable
organized under the laws of the United
Mexican States, solely as guarantor of the
indebtedness of Lancer de Mexico, S.A. de
C.V.

 

 

 

By:

/s/SCOTT ADAMS

 

 

Name:

Scott Adams

 

 

Title:

Secretario

 

 

5

--------------------------------------------------------------------------------


 

 

LANCER INTERNATIONAL SALES, INC.,
a Texas corporation

 

 

 

By:

/s/SCOTT ADAMS

 

 

Name:

Scott Adams

 

 

Title:

Secretary

 

 

 

 

 

 

AGENT/BANKS:

 

 

 

THE FROST NATIONAL BANK, a national
banking association, Individually and as the Agent

 

 

 

By:

/s/KELLY WEAVER

 

 

Name:

Kelly Weaver

 

 

Title:

Vice President

 

 

 

 

 

 

WHITNEY NATIONAL BANK, a national
banking association

 

 

 

 

 

By:

/s/ROBERT BROWNING

 

 

Name:

Robert Browning

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

HARRIS TRUST AND SAVINGS BANK,
an Illinois banking corporation

 

 

 

By:

/s/PAUL J. RUBRICH

 

 

Name:

Paul J. Rubrich

 

 

Title:

Vice President

 

 

6

--------------------------------------------------------------------------------


 

ANNEX A

 

THE FROST NATIONAL BANK, a national banking association

 

1.

 

Domestic Lending Office:

 

 

 

 

 

 

 

 

 

The Frost National Bank

 

 

 

 

100 West Houston Street

 

 

 

 

San Antonio, Texas  78205

 

 

 

 

 

 

 

2.

 

LIBOR Lending Office:

 

 

 

 

 

 

 

 

 

The Frost National Bank

 

 

 

 

100 West Houston Street

 

 

 

 

San Antonio, Texas  78205

 

 

 

 

 

 

 

3.

 

Term A Commitment:

 

$5,093,375.00

 

 

 

 

 

4.

 

Term B Commitment:

 

$650,000.00

 

 

 

 

 

5.

 

Revolving Commitment:

 

$12,500,000.00

 

 

 

 

 

6.

 

Acquisition Commitment:

 

0

 

 

 

 

 

7.

 

Total Commitment:

 

$18,243,375.00

 

 

 

 

 

8.

 

Information for Notices:

 

 

 

 

 

 

 

 

 

The Frost National Bank

 

 

 

 

100 West Houston Street

 

 

 

 

San Antonio, Texas  78205

 

 

 

 

Attention:  Beth Weakley

 

 

 

 

Phone:

(210) 220-5393

 

 

 

 

Fax:

(210) 220-4626

 

 

 

 

Annex A-1

--------------------------------------------------------------------------------


 

ANNEX A

 

WHITNEY NATIONAL BANK, a national banking association

 

1.

 

Domestic Lending Office:

 

 

 

 

 

 

 

 

 

Whitney National Bank

 

 

 

 

228 St. Charles Avenue New Orleans, Louisiana 70130

 

 

 

 

 

 

 

2.

 

LIBOR Lending Office.

 

 

 

 

 

 

 

 

 

Whitney National Bank

 

 

 

 

228 St. Charles Avenue

 

 

 

 

New Orleans, Louisiana 70130

 

 

 

 

 

3.

 

Term A Commitment:

 

$1,701,187.25

 

 

 

 

 

4.

 

Term B Commitment:

 

$217,100.00

 

 

 

 

 

5.

 

Revolving Commitment:

 

$4,175,000.00

 

 

 

 

 

6.

 

Acquisition Commitment:

 

0

 

 

 

 

 

7.

 

Total Commitment:

 

$6,093,287.25

 

 

 

 

 

8.

 

Information for Notices:

 

 

 

 

 

 

 

 

 

Whitney National Bank

 

 

 

 

228 St. Charles Avenue

 

 

 

 

New Orleans, Louisiana 70130

 

 

Attention Robert L. Browning, Senior Vice President

 

 

 

 

 

 

 

Phone:

(504) 586-7163

 

 

 

 

Fax:

(504) 552-4622

 

 

 

 

Annex A-2

--------------------------------------------------------------------------------


 

ANNEX A

 

HARRIS TRUST AND SAVINGS BANK, an Illinois banking corporation

 

1.

 

Domestic Lending Office:

 

 

 

 

 

 

 

 

 

Harris Trust and Savings Bank

 

 

111 West Monroe Street 5 East

 

 

Chicago, Illinois 60603

 

 

 

 

 

 

 

2.

 

LIBOR Lending Office.

 

 

 

 

 

 

 

 

 

Harris Trust and Savings Bank

 

 

 

111 West Monroe Street 5 East

 

 

 

Chicago, Illinois 60603

 

 

 

 

 

 

 

 

 

3.

 

Term A Commitment:

 

$3,392,187.75

 

 

 

 

 

 

 

4.

 

Term B Commitment:

 

$432,900.00

 

 

 

 

 

 

 

5.

 

Revolving Commitment:

 

$8,325,000.00

 

 

 

 

 

 

 

6.

 

Acquisition Commitment:

 

0

 

 

 

 

 

 

 

7.

 

Total Commitment:

 

$12,150,087.75

 

 

 

 

 

 

 

8.

 

Information for Notices:

 

 

 

 

 

 

 

 

 

 

 

Harris Trust and Savings Bank

 

 

 

111 West Monroe Street 5 East

 

 

 

Chicago, Illinois 60603

 

 

 

 

 

Attention: Tim Broccolo

 

 

 

 

 

 

 

 

 

 

 

Phone:

(312) 461-2752

 

 

 

 

 

Fax:

(312) 765-8382

 

 

 

 

 

Annex A-3

--------------------------------------------------------------------------------


 

ANNEX A

 

Address for Operating Subsidiary:

 

Lancer Partnership, Ltd.

6655 Lancer Boulevard

San Antonio, Texas 78219

Attention: Chief Financial Officer

Phone: 

(210) 310-7000

Fax: 

(210) 310-7091

 

Address for Mexico Subsidiary:

 

Lancer de Mexico, S.A. de C.V.

c/o Lancer Corporation

6655 Lancer Boulevard

San Antonio, Texas 78219

Attention: Chief Financial Officer

Phone:

(210) 310-7000

Fax: 

(210) 310-7091

 

Address for Parent Company:

 

Lancer Corporation

6655 Lancer Boulevard

San Antonio, Texas 78219

Attention: Chief Financial Officer

Phone:

(210) 310-7000

Fax: 

(210) 310-7091

 

Address for Lancer Capital, Lancer International, Servicios Lancermex,
Industrias Lancermex

 

6655 Lancer Boulevard

San Antonio, Texas 78219

Attention: Chief Financial Officer

Phone:

(210) 310-7000

Fax: 

(210) 310-7091

 

--------------------------------------------------------------------------------